UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2166


WANDA LETANG,

                    Plaintiff - Appellant,

             v.

ROBERT L. WILKIE, JR.; DEPARTMENT OF VETERANS AFFAIRS
AGENCY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00095-GMG)


Submitted: March 1, 2019                                          Decided: March 6, 2019


Before GREGORY, Chief Judge, and DIAZ and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Wanda Letang, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wanda Letang seeks to appeal the district court’s order dismissing her complaint

without prejudice for failure to state a claim on which relief can be granted, pursuant to

28 U.S.C. § 1915(e)(2) (2012). This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). In this case, Letang could amend her complaint to allege a

prima facie case of discrimination and establish a proper basis for federal jurisdiction.

See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015). Thus,

the order Letang seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.

       Accordingly, we deny leave to proceed in forma pauperis, deny the motions to

remand and to file a copy of a motion submitted to an administrative agency, and dismiss

the appeal for lack of jurisdiction. We remand to the district court with instructions to

allow Letang to file an amended complaint if she so chooses. See id. at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                          DISMISSED AND REMANDED




                                             2